UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Paul Fearday, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5346 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2015 Item 1. Schedule of Investments. Master Income ETF Schedule of Investments August 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 30.8% Energy - 0.0% Transocean Partners LLC $ Finance and Insurance - 8.6% AllianceBernstein Holding LP Apollo Global Management LLC Ares Management LP Artisan Partners Asset Management, Inc. Calamos Asset Management, Inc. Cohen & Steers, Inc. Ellington Financial LLC Fortress Investment Group LLC KKR & Company LP Oaktree Capital Group LLC Och-Ziff Capital Management Group LLC The Blackstone Group LP The Carlyle Group LP Waddell & Reed Financial, Inc. 69 Westwood Holdings Group, Inc. Manufacturing - 0.9% 80 Alon USA Partners LP BP Prudhoe Bay Royalty Trust Calumet Specialty Products Partners LP CVR Refining LP Northern Tier Energy LP Mining, Quarrying, Oil and Gas Extraction - 5.8% Alliance Holdings GP, LP Alliance Resource Partners LP Atlas Resource Partners LP Breitburn Energy Partners LP Emerge Energy Services LP EnLink Midstream Partners, LP EV Energy Partners LP Exterran Partners LP Legacy Reserves LP Linn Energy LLC LinnCo, LLC MarkWest Energy Partners, LP Memorial Production Partners LP Natural Resource Partners LP Noble Corporation PLC Ocean Rig UDW, Inc. SeaDrill Partners LLC Vanguard Natural Resources, LLC Williams Partners LP Real Estate Rental and Leasing - 0.1% Arlington Asset Investment Corporation Retail Trade - 0.2% Crestwood Equity Partners LP Global Partners LP Transportation and Warehousing - 12.9% Buckeye Partners LP DCP Midstream Partners LP Enable Midstream Partners LP Enbridge Energy Partners, LP Energy Transfer Partners LP Golar LNG Partners LP Holly Energy Partners LP NuStar Energy LP ONEOK Partners LP Plains All American Pipeline, LP Ship Finance International Limited Summit Midstream Partners, LP Targa Resources Partners LP TC PipeLines LP Teekay LNG Partners LP Teekay Offshore Partners LP Utilities - 1.6% Enbridge Energy Management LLC (a) ONEOK, Inc. Wholesale Trade - 0.7% Crestwood Midstream Partners LP Foresight Energy LP Martin Midstream Partners LP NGL Energy Partners LP TOTAL COMMON STOCKS (Cost $1,550,035) EXCHANGE TRADED FUNDS - 1.6% Aberdeen Asia-Pacific Income Fund, Inc. Advent Claymore Convertible Securities and Income Fund AllianceBernstein Global High Income Fund, Inc. BlackRock Corporate High Yield Fund, Inc. BlackRock Floating Rate Income Strategies Fund, Inc. MFS Charter Income Trust MFS Intermediate Income Trust Putnam Premier Income Trust Templeton Emerging Markets Income Fund Western Asset Emerging Markets Debt Fund Western Asset High Income Opportunity Fund, Inc. TOTAL EXCHANGE TRADED FUNDS (Cost $78,215) MUTUAL FUNDS - 16.3% AllianceBernstein Income Fund, Inc. AllianzGI Convertible & Income Fund AllianzGI Convertible & Income Fund II Apollo Investment Corporation Apollo Senior Floating Rate Fund, Inc. Ares Capital Corporation Ares Dynamic Credit Allocation Fund Babson Capital Global Short Duration High Yield Fund BlackRock Build America Bond Trust BlackRock Core Bond Trust BlackRock Credit Allocation Income Trust BlackRock Debt Strategies Fund, Inc. BlackRock Floating Rate Income Trust BlackRock Income Trust, Inc. BlackRock Kelso Capital Corporation BlackRock Limited Duration Income Trust BlackRock Multi-Sector Income Trust Blackstone/GSO Senior Floating Rate Term Fund Blackstone/GSO Strategic Credit Fund Brookfield Mortgage Opportunity Income Fund Brookfield Total Return Fund, Inc. Calamos Convertible Opportunities & Income Fund Calamos Convertible and High Income Fund Calamos Global Dynamic Income Fund Capitala Finance Corporation Clough Global Opportunities Fund Cohen & Steers Limited Duration Preferred and Income Fund Cohen & Steers Select Preferred and Income Fund, Inc. Credit Suisse High Yield Bond Fund, Inc. DoubleLine Income Solutions Fund DoubleLine Opportunistic Credit Fund Dreyfus High Yield Strategies Fund Eaton Vance Floating-Rate Income Trust Eaton Vance Limited Duration Income Fund Eaton Vance Senior Floating-Rate Trust Eaton Vance Senior Income Trust Eaton Vance Short Duration Diversified Income Fund Fidus Investment Corporation Fifth Street Finance Corporation Fifth Street Senior Floating Rate Corporation First Trust High Income Long/Short Fund First Trust Intermediate Duration Preferred & Income Fund First Trust Senior Floating Rate Income Fund II Flaherty & Crumrine Dynamic Preferred Income Fund, Inc. Flaherty & Crumrine Preferred Securities Income Fund, Inc. Franklin Limited Duration Income Trust FS Investment Corporation Gladstone Investment Corporation Golub Capital BDC, Inc. Guggenheim Build America Bonds Guggenheim Strategic Opportunities Fund Hercules Technology Growth Capital, Inc. Invesco Dynamic Credit Opportunities Fund Invesco Senior Income Trust Ivy High Income Opportunities Fund John Hancock Preferred Income Fund John Hancock Preferred Income Fund II John Hancock Preferred Income Fund III John Hancock Premium Dividend Fund Kayne Anderson Energy Development Company KKR Income Opportunities Fund Legg Mason BW Global Income Opportunities Fund, Inc. LMP Capital and Income Fund, Inc. Main Street Capital Corporation Medley Capital Corporation MFS Multimarket Income Trust Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Neuberger Berman High Yield Strategies Fund, Inc. New Mountain Finance Corporation Nuveen Build America Bond Fund Nuveen Credit Strategies Income Fund Nuveen Diversified Dividend and Income Fund Nuveen Floating Rate Income Fund Nuveen Floating Rate Income Opportunity Fund Nuveen Mortgage Opportunity Term Fund Nuveen Preferred & Income Term Fund Nuveen Preferred Income Opportunities Fund Nuveen Quality Preferred Income Fund Nuveen Quality Preferred Income Fund II Nuveen Senior Income Fund Oxford Lane Capital Corporation PennantPark Investment Corporation PIMCO Corporate & Income Opportunity Fund PIMCO Corporate & Income Strategy Fund PIMCO Dynamic Credit Income Fund PIMCO Dynamic Income Fund PIMCO High Income Fund PIMCO Income Opportunity Fund PIMCO Income Strategy Fund PIMCO Income Strategy Fund II PIMCO Strategic Income Fund, Inc. Pioneer Floating Rate Trust Pioneer High Income Trust Prospect Capital Corporation Prudential Global Short Duration High Yield Fund, Inc. Prudential Short Duration High Yield Fund, Inc. Putnam Master Intermediate Income Trust Solar Capital Limited Stone Harbor Emerging Markets Income Fund TCP Capital Corporation TCW Strategic Income Fund, Inc. Templeton Global Income Fund THL Credit, Inc. TICC Capital Corporation TPG Specialty Lending, Inc. Triangle Capital Corporation Voya Prime Rate Trust Wells Fargo Advantage Income Opportunities Fund Wells Fargo Advantage Multi-Sector Income Fund Western Asset Emerging Markets Income Fund, Inc. Western Asset Global Corporate Defined Opportunity Fund, Inc. Western Asset Global High Income Fund, Inc. Western Asset High Income Opportunity Fund, Inc. Western Asset High Yield Defined Opportunity Fund, Inc. Western Asset Managed High Income Fund, Inc. 98 Western Asset Mortgage Defined Opportunity Fund, Inc. TOTAL MUTUAL FUNDS (Cost $768,092) REAL ESTATE INVESTMENT TRUSTS - 47.2% AG Mortgage Investment Trust, Inc. Altisource Residential Corporation American Campus Communities, Inc. American Capital Agency Corporation American Capital Mortgage Investment Corporation Annaly Capital Management, Inc. Anworth Mortgage Asset Corporation Apollo Commercial Real Estate Finance, Inc. Apollo Residential Mortgage, Inc. Armada Hoffler Properties, Inc. Armour Residential REIT, Inc. BioMed Realty Trust, Inc. Blackstone Mortgage Trust, Inc. Brandywine Realty Trust Campus Crest Communities, Inc. Capstead Mortgage Corporation 1 Care Capital Properties, Inc. 24 CBL & Associates Properties, Inc. Chambers Street Properties Chesapeake Lodging Trust Chimera Investment Corporation Colony Financial, Inc. Columbia Property Trust, Inc. Corporate Office Properties Trust Corrections Corporate of America Crown Castle International Corporation Cyrusone, Inc. CYS Investments, Inc. DDR Corporation Digital Realty Trust, Inc. DuPont Fabros Technology, Inc. EastGroup Property, Inc. Education Realty Trust, Inc. EPR Properties First Potomac Realty Trust Franklin Street Properties Corporation Gaming and Leisure Properties, Inc. Gladstone Commercial Corporation Government Properties Income Trust Hatteras Financial Corporation HCP, Inc. Health Care Real Estate Investment Trust, Inc. Healthcare Realty Trust, Inc. Healthcare Trust of America, Inc. Hersha Hospitality Trust Highwoods Properties, Inc. Home Properties, Inc. Hospitality Properties Trust Host Hotels & Resorts, Inc. Independence Realty Trust, Inc. Inland Real Estate Corporation Invesco Mortgage Capital, Inc. Investors Real Estate Trust Iron Mountain, Inc. Kimco Realty Corporation Kite Realty Group Trust LaSalle Hotel Properties Lexington Realty Trust Liberty Property Trust LTC Properties, Inc. Medical Properties Trust, Inc. MFA Financial, Inc. Mid-America Apartment Communities, Inc. National Health Investors, Inc. National Retail Properties, Inc. New Residential Investment Corporation New Senior Investment Group, Inc. New York Mortgage Trust, Inc. New York Real Estate Investment Trust, Inc. NorthStar Realty Finance Corporation Omega Healthcare Investors, Inc. One Liberty Properties, Inc. Outfront Media, Inc. Parkway Properties, Inc. PennyMac Mortgage Investment Trust Piedmont Office Realty Trust, Inc. Plum Creek Timber Company, Inc. Potlatch Corporation RAIT Financial Trust Ramco-Gershenson Properties Trust Rayonier, Inc. Redwood Trust, Inc. Resource Capital Corporation Retail Opportunity Investments Corporation Retail Properties of America, Inc. RLJ Lodging Trust Rouse Properties, Inc. Ryman Hospitality Properties, Inc. Sabra Health Care Real Estate Investment Trust, Inc. Select Income Real Estate Investment Trust Senior Housing Properties Trust Spirit Realty Capital, Inc. STAG Industrial, Inc. Starwood Property Trust, Inc. STORE Capital Corporation Sun Communities, Inc. Sunstone Hotel Investors, Inc. The GEO Group, Inc. Two Harbors Investment Corporation UMH Properties, Inc. United Development Funding IV Ventas, Inc. W.P. Carey, Inc. Washington Real Estate Investment Trust Weingarten Realty Investors Western Asset Mortgage Capital Corporation Whitestone Real Estate Investment Trust Winthrop Realty Trust WP GLIMCHER, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,328,652) MONEY-MARKET FUNDS - 4.1% Short Term Investments Trust - Liquid Assets Portfolio, 0.12%* TOTAL MONEY-MARKET FUNDS (Cost $179,487) Total Investments (Cost $4,904,481) - 100.0% Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ * Rate shown is annualized seven-day yield as of August 31, 2015 (a) Non-income producing ADR American Depositary Receipt Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. Summary of Fair Value Disclosure at August 31, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of August 31, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
